Hunt, J.
(dissenting). I respectfully dissent. Because prison visitors voluntarily subject themselves to possible searches as a condition of entry into a secured correctional facility, they have diminished expectations of privacy. I disagree that the exclusionary rule applies to prison guards’ failure to follow WAC procedures for searching prison visitors, especially for conjugal or other contact visits. Even if the exclusionary rule were applicable in such cases, it does not justify suppressing evidence here because no WAC procedures were violated.
Here the guards violated no WACs. The majority and Mrs. Dane agree that “the prison officials had a reasonable suspicion to detain and question Mrs. Dane pursuant to Terry.” Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Majority op. at 232. But the majority asserts that “the WACs contemplate that this be done by police officers, not prison officials” and that the guards’ failure to call in the police sooner invalidates their detention and questioning of Mrs. Dane. Majority op. at 232. There are no WACs governing detention of prison visitors by prison guards.12 WAC 275-80-925(1), upon which the majority apparently relies, provides merely that the prison superintendent “should,” not must, contact local law enforcement to handle search procedures when there is “real suspicion substantially ahead of the [visitor’s] arrival time” that the “visitor is attempting to smuggle in . . . illegal or contraband items.” There is no requirement that prison officials call in police to assist with the detention and questioning undertaken here.
*236The majority also asserts that the WACs governing full searches of visitors were violated because the prison guards did not attempt to search Mrs. Dane and consequently did not trigger her option to refuse and depart under WAC 275-80-915. Had the guards undertaken such a search, then arguably they might have violated WAC 275-80-925(1). But the guards refrained from searching Mrs. Dane themselves; instead they called in the police to conduct the search, in accordance with WAC 275-80-925(1). I fail to see how the guards’ actions in this case constitute a Fourth Amendment violation.
I
Notice of Prison Visitor Search
Mrs. Dane passed signs posted both outside and inside the Clallam Bay Corrections Center, warning of the possibility of search and prosecution for possessing controlled substances on prison premises. Majority op. at 228-29 n.3. She also signed a consent to search as a condition precedent to visiting her inmate husband.13 She was not a random visitor, untainted by suspicion of security-threatening activity. Thus it is irrelevant that the consent form mentioned the option of departure in lieu of a search, where, as here, 1) suspicion had focused on Mrs. Dane as a possible drug smuggler, and 2) there was no triggering of the departure option because the guards never attempted a search and Mrs. Dane, thus never refused. Moreover, Mrs. Dane did not ask to leave until after acknowledging the drugs were secreted in her vagina and became concerned about leakage endangering her health.
*237II
No Justified Expectation of Privacy
“ ‘ “[T]he Fourth Amendment protects people, not places.” ’ ”14 The Fourth Amendment does not protect a person’s every expectation of privacy,15 but rather only those “ ‘that society is prepared to recognize as “reasonable.” ’ ”16
[I]n order for an expectation to be considered justified it is not sufficient that it be merely reasonable; it must be based on something in addition to a high probability of freedom from intrusion .... Justification . . . [is] intended to be a basis of differentiating those expectations which are merely reasonable from those expectations which are to be constitutionally enforced due to other social considerations.[17]
Whether reliance upon privacy is “justified” is dependent on “ ‘the nature of a particular practice and the likely extent of its impact on the individual’s sense of security balanced against the utility of the conduct as a technique of law enforcement.’ ”18 In State v. Manghan, 126 N.J. Super. 162, 313 A.2d 225 (1973), the New Jersey Superior Court performed this balancing test, allowed detention of a prison visitor in spite of a request to depart, and upheld denial of a motion to suppress contraband drugs. The court ruled:
*238The circumstances surrounding this incident certainly should be classified as exceptional or exigent. . . . [Davis v. Reynolds], 319 F. Supp. 20, [22] (N.D. Fla. 1970), states:
[T]here are instances when the procedural safeguards and requirements of the Fourth Amendment are less stringent than might ordinarily be expected.
[W]here a search is made to maintain order or discipline, to maintain security or to prevent the entry of forbidden articles into a designated area then a warrantless search is proper.
It is vital that contraband articles be kept out of a prison. This is necessary for the protection of the inmates, employees of the institution and law enforcement officials assigned to that institution. There is also a duty toward society which dictates that articles must be kept from a penal institution that would facilitate escape from such institutions.
The State not only has the right, but an obligation, to adopt laws which promote and insure the safety, health and morals of the inmates. . . . [T]he perils of the availability of drugs in a penal institution cannot be exaggerated. The ultimate purpose of a penal institution is rehabilitation. Such an institution has a duty to adopt reasonable procedures to insure that drugs are not available to inmates.
Manghan, 313 A.2d at 227.
Similar to New Jersey, the Washington Legislature has deemed this issue so important that it enacted RCW 9.94.045 (prohibits drugs) and RCW 9.94.043 (prohibits deadly weapons), imposing penalties upon persons attempting to take contraband into penal institutions. To enforce these statutes and to protect the security of the prison, it was not unreasonable for prison personnel to detain Mrs. Dane to check out their suspicions. The fact that signs were posted informing visitors that they were subject to such a search was determinative in Manghan-, it should also be determinative here. Accordingly, Mrs. Dane had a reasonable expectation that as a prison visitor she was subject to search. Again, for exclusionary rule purposes, it should be irrelevant that a prison guard initially detained and questioned her rather than a police officer.
*239The New Jersey court analogized prison visitor searches to federally authorized customs, border, and anti-hijacking airport searches:
[T]hese are situations where it is extremely necessary to detect and confiscate contraband. There are exceptional instances where warrantless searches are authorized. United States v. Skipwith, 482 F.2d 1272 (5[th] Cir. 1973); United States v. Thompson, 475 F.2d 1359 (5[th] Cir. 1973); United States v. Espinoza, 338 F. Supp. 1304 (S.D.Cal. 1972). These cases also hold that such warrantless searches may be conducted on “mere suspicion” of criminal activity in the absence of probable cause or when it is negligible.
Manghan, 313 A.2d at 228. The Manghan court applied the exigent circumstances of airport searches to searches of prison visitors:
There is a definite and substantial interest in keeping contraband from a penal institution. In addition, the person to be searched must voluntarily come to and enter the search area, as defendant did. He had every opportunity to avoid the procedure by not entering the visitors area. A sign was posted informing him of his liability to such a search.
The court feels that less stringent constitutional standards may be applied in this type of situation since the intrusion is so necessary and the circumstances under which such a search is conducted make it much less likely that abuses will occur:
The public is assured that the net can sweep no wider than necessary since the broad right to search is limited to the last possible point in time and space which could protect the aircraft, the boarding gate (or secure corridor entrance). Thus, no mere passerby will be subject to this search — only those in the act of boarding planes could be involved. ([Skipwith], 482 F.2d at 1276).
Once again, this logic can be applied to the issue before the court. In order to be subject to such a search one must pass through the gates of a penal institution and enter a specific area. A person walking past an institution, even if he appears suspicious, would not automatically be subject to such a search.
The State has alleged that defendant gave his “implied *240consent” to this search in view of the fact that he passed the sign at least 12 times and entered the visiting area. While there is some merit in this argument in looking at the totality of the circumstances, this court will not impose this standard for consent upon defendant. In authorizing this warrantless search the court is not basing its conclusions on whether defendant waived his right to Fourth Amendment protection but upon the necessity and reasonableness of such a search.
Manghan, 313 A.2d at 228. Similarly, the case before us demonstrates the necessity and reasonableness of detaining Mrs. Dane to confirm the prison guards’ suspicion of drug smuggling.
Ill
Suspicion of Smuggling Vitiates Departure Option
A. Prison Security
Because the Fourth Amendment protects “persons,” it is irrelevant whether Mrs. Dane’s detention and questioning were performed by a prison guard or a police officer. The quality and degree of intrusion are the same. The majority relies on the New Mexico Garcia19 case for the proposition that prison visitors must be given the option of departing rather than being subject to search.20 But Garcia involved a *241nonconsensual strip search. Here, as the majority acknowledges, there was no search.
In contrast with Garcia, the New Jersey court was not swayed by the argument that a prison visitor suspected of drug smuggling should be given the option of departing:
This court finds no merit in defendant’s argument that once the nature of the search became apparent, he should have been permitted to leave the visitors area since he did not desire to be subjected to such a search. Once again, the standards set for airport searches are applicable:
Such an option would constitute a one-way street for the benefit of a party planning airplane mischief, since there is no guarantee that if he were allowed to leave he might not return and be more successful. Of greater importance, the very fact that a safe exit is available if apprehension is threatened, would by diminishing the risk, encourage attempts. Established search procedures are perhaps more valuable by what they discourage, than by what they discover. I see no constitutional requirement, where a defendant knew by objective signs that he was incurring the possibility of a search, that he should thereafter be allowed to play heads-I-win, tails-you-lose. [United States v. Skip-with, 482 F.2d at 1281]
When a sheriffs officer had a tip from an extremely credible informant, that heroin had previously been brought into the jail by this defendant, he could not be allowed the option to leave without being searched. This would render such safeguards totally ineffective.
Manghan, 313 A.2d at 228-29 (emphasis added).
Similarly, Mrs. Dane had no justified expectation of freedom from detention, questioning, and search; rather, she was expressly on notice that by entering the prison as a visitor, she voluntarily subjected herself to such intrusions. Mrs. Dane followed neither the law nor prison visita*242tion regulations.21 She intentionally tried to smuggle heroin and marijuana in to her husband in prison. Because suspicion had focused on her as a likely drug smuggler, the prison guards should not have been required to let her leave, only to return to try again, next time perhaps successfully.
The Illinois court ruled similarly in People v. Turnbeaugh, 116 Ill. App. 3d 199, 451 N.E.2d 1016, 71 Ill. Dec. 862 (1983). Turnbeaugh’s car was searched as he entered prison grounds; illegal drugs were seized. Like Mrs. Dane, he argued that he should have been given the opportunity to depart. The Illinois court disagreed, citing the “one-way street for mischief” language of Manghan, 313 A.2d at 228. Turnbeaugh, 451 N.E.2d at 1019.
B. Failure to Follow Administrative Procedures
Contrary to the majority’s assertion, the guards conducting the search in Turnbeaugh failed to comply with the Department of Corrections’ directive that an individual whose person or vehicle is subject to search be offered the option of leaving the premises instead of being searched.22 In contrast with the New Mexico court in Garcia, the Illinois court declined to accord exclusionary-rule significance to violation of the directive.23 Turnbeaugh, 451 N.E.2d at 1020.
*243Again, here there was the additional element of focused suspicion on Mrs. Dane, smuggling drugs to her inmate-husband. As conceded by Mrs. Dane and the majority, detention to check out that suspicion was justified under Terry. The detention violated no WAC provision; at most, according to one of the prison investigators, it may have violated some internal prison policy concerning detention of visitors.
In the course of that detention, Mrs. Dane admitted that she was in possession of drugs. The guards did not seize the drugs from her, though they prevented her use of the bathroom until police arrived to monitor her use of the bathroom to extract the leaking drugs from her vagina.
It is immaterial for exclusionary rule purposes that the guards’ conduct in detaining Mrs. Dane may have been contrary to prison policy24 or to Mrs. Dane’s hope that she might leave if confronted with a demand to search. There are no Washington cases on point. But our recent case of State v. Rainford, 86 Wn. App. 431, 936 P.2d 1210 (1997), is instructive. In that case we held that “Rainford’s constitutional rights were not violated even though Clallam Bay Correction Center did not follow exactly their procedure for a dry cell search,” based on a reasonable articulable suspicion of criminal activity. Rainford, 86 Wn. App. at 434.
Mrs. Dane’s expectation of privacy or right to depart might have been justified if she had been randomly selected for a routine search. But Mrs. Dane was not selected randomly and she was not searched. Rather, the prison guards reasonably suspected that she might be smuggling drugs into the prison; they detained her to confirm their *244suspicions.25 An overriding public interest in the security of prisons weighs heavily on the balance against Mrs. Dane’s diminished expectation of privacy. See Turnbeaugh, 451 N.E.2d 1016.
CONCLUSION
The prison guards violated no administrative procedures regulating searches of prison visitors. Because they did not intend to search Mrs. Dane, they did not ask for her consent. Contrary to the majority’s assertion, failure to attempt a search, which might have triggered Mrs. Dane’s request for departure, is a violation of neither prison regulations nor the Constitution.
LaFave notes that prison visitors surrender Fourth Amendment rights as a condition of the “privilege of entry.” 4 Wayne R. LaFave, Search and Seizure § 10.7(b) (3d ed 1996). Prison visitors who self-select are subject to a search by virtue of their decision to visit the detention facility. Mrs. Dane subjected herself to the possibility of a search, in spite of advance notice; moreover, she had apparently visited her husband before and was aware of prison policy. The fact that the consent form mentioned the option of departing rather than being searched, did not nullify Mrs. Dane’s subsequent detention once she entered the prison.26
I would hold that a person smuggling drugs inside his or *245her body, who voluntarily enters a prison for a conjugal visit with a prisoner, despite signs warning of being subject to search, does not reasonably have the same expectation of privacy enjoyed by citizens in their homes or innocently walking down the street. Mrs. Dane subjected herself to the possibility of search simply by entering the prison for the purpose of visiting her inmate-husband. She cannot now complain that alert prison guards thwarted her drug-smuggling.
I would not extend the exclusionary rule to the guards’ failure to follow administrative procedures under these circumstances, especially where their actions, had they been performed by the police, would have been considered valid. I would affirm the trial court’s denial of Mrs. Dane’s motion to suppress and affirm her conviction.
Reconsideration denied February 3, 1998.
Review denied at 135 Wn.2d 1014 (1998).

WAC 275-80-905(1) governs detentions implicit in frisk searches:
To prevent possible delivery of weapons, controlled substances, or contraband to residents, all visitors are subject to a frisk search and inspection of any purses, packages, briefcases, or similar containers which are brought behind the security walls of the institution or into the visiting area.


See State v. Custodio, 62 Haw. 1, 607 P.2d 1048 (1980), where the defendant consented to a search resulting in the discovery of contraband. The Illinois court in People v. Turnbeaugh, 116 Ill. App. 3d 199, 451 N.E.2d 1016 (1983), adopted the Hawaiian court’s observation that the “[s]earch of her person and production of the balloon was only a condition of entry to the prison. To avoid the search appellee need only have refrained from seeking admission.” Custodio, 607 P.2d at 1051-52.


 1 Wayne R. LaFave, Search and Seizure § 2.1, at 227 (1978) (quoting Justice Harlan in Katz v. United States, 389 U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967)).


 In the recent case of In re the Personal Restraint Petition of Maxfield, 133 Wn.2d 332, 945 P.2d 196 (1997), the Supreme Court noted, “ ‘[t]he assessment of whether a cognizable privacy interest exists under [article I, section 7] is thus not merely an inquiry into a person’s subjective expectation of privacy hut is rather an examination of whether the expectation is one which a citizen of this state should be entitled to hold.’ ” Maxfield, 945 P.2d at 200 (quoting City of Seattle v. McCready, 123 Wn.2d 260, 270, 868 P.2d 134 (1994)). The court in Maxfield found an expectation of privacy in public utility records. Application of the Maxfield privacy interest test to this case should yield this result: A citizen under suspicion for drug smuggling should not be entitled to an expectation of body caviiy privacy when entering state prisons to visit an inmate.


LaFave, supra § 2.1, at 230 (again quoting Justice Harlan).


LaFave, supra § 2.1, at 231 (quoting Note, 43 N.Y.U. L. Rev. 968, 983 (1968)).


LaFave, supra § 2.1, at 231 (quoting Justice Harlan’s dissent in United States v. White, 401 U.S. 745, 91 S. Ct. 1122, 26 L. Ed. 2d 453 (1971)).


State v. Garcia, 116 N.M. 87, 860 P.2d 217 (Ct. App. 1993).


In United States v. Davis, 482 F.2d 893 (9th Cir. 1973) the Ninth Circuit ruled airport screening searches reasonable only if individuals are given the option of avoiding the search by electing not to board the aircraft. Here, Mrs. Dane had the option of avoiding a similar screening search by electing not to seek entry to the prison as an inmate visitor. Once she elected to enter, crossed the prison threshold, and signed the consent form, however, she voluntarily subjected herself to the possibility of search. She did not seek to depart until it became clear that her drug smuggling attempt had been detected and the guards had probable cause to believe that she was committing a crime.
Although Davis did not involve a search of someone upon whom suspicion had focused, the court nevertheless acknowledged that independently justified searches, other than consensual screening searches of every passenger, serve
the purpose of apprehending violators of either the criminal prohibition against attempting to board an aircraft while carrying a concealed weapon ... or some other criminal statute. Such searches would be criminal investigations subject to the warrant and probable cause requirements of the Fourth Amendment.
*241Davis, 482 F.2d at 911-12 (citation omitted). Thus although an airplane passenger or a prison visitor may avoid a general screening search by choosing not to board the aircraft or visit a prisoner, neither can avoid a search where, as here, there is probable cause to believe that the person is committing a crime, especially of the type that the screening procedure was designed to reveal.


WAC 275-80-900(1) provides: “A visitor may not bring contraband into an institution . . . .”


The majority apparently distinguishes the violation of a prison “directive” or “internal policy” in Turnbeaugh from violation of a prison “administrative rule.” The cases cited by the majority imply that such distinction may be relevant only where violation of prison policy also violates due process. Here there is no showing of due process or WAC violation. If the detention and questioning of Mrs. Dane had been performed by the police, there would be no question about the reasonableness and legality of their actions. Rather it is only because she was detained by prison guards, rather than police (not violative of any constitutional right of Mrs. Dane), that the majority overrules the trial court, suppresses the evidence, and reverses Mrs. Dane’s conviction.


The Illinois court expressly declined to follow a Colorado case similar to Garcia, People v. Thompson, 185 Colo. 208, 523 P.2d 128 (1974), where the defendant was searched, apparently without consent, resulting in the discovery of two bottles of whiskey. Noting, inability “to detect anything approaching a semblance of probable cause to search,” (Thompson, 523 P.2d at 130), the Colorado Supreme *243Court held that the evidence should have been suppressed. In contrast, here, although there was no search there was probable cause to arrest, at least by the time Mrs. Dane disgorged the drugs.


Mrs. Dane’s detention did not violate any administrative regulation as provided in the WAC. Even if it did, violation of administrative regulations does not automatically warrant suppression of seized evidence, unless such violation “also constitutes a statutory or constitutional violation.” State v. Sweeney, 56 Wn. App. 42, 50, 782 P.2d 562 (1989) (school search contrary to school regulations).


The court in Maxfield noted that “in addition to a lack of statutory authority, there was nothing to indicate a reasonable suspicion of criminal activity at the time the [electricity usage] records were disclosed.” Maxfield, 945 P.2d at 201. The Maxfield court goes on to explain how, lacking such suspicion, the fact of high electrical usage was consistent in that case with the reported usage of pottery kilns at the location in question.


The Supreme Court’s recent jaywalker-stop case, State v. Rife, 133 Wn.2d 140, 943 P.2d 266 (1997), is distinguishable. In Rife the court suppressed evidence seized pursuant to arrest on a warrant discovered upon a warrant check during a stop for jaywalking. The municipal code did not authorize a warrant check during the reasonably brief detention allowed for a traffic infraction stop, and there was no “reasonable suspicion” that the pedestrian had “committed any other offense.” But here, although the guards may not have followed prison procedures in detaining Mrs. Dane while they summoned police to conduct a search, they did have a reasonable suspicion that Mrs. Dane was committing a drug-smuggling offense inside the prison. Moreover, as previously noted, there is a divergence in *245the reasonable expectations of freedom from government intrusion in crossing a street and in entering a prison to visit an inmate.